 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   MEGAN T. HOPKINS, Bar #294141
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-5700
 5   Fax: (916) 498-5700

 6   Attorney for Defendant
     LUIS GERARDO ARELLANO-CARRIZOSA
 7
 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                      Case No. 1:18-cr-00245 DAD

12                     Plaintiff,                   STIPULATION TO CONTINUE
                                                    SENTENCING HEARING; ORDER
13   vs.                                            THEREON

14   LUIS GERARDO ARELLANO-                         Date: May 26, 2020
     CARRIZOSA,                                     Time: 10:00 a.m.
15                                                  Judge: Honorable Dale A. Drozd
                      Defendant.
16
17
18          IT IS HEREBY STIPULATED by and between the parties hereto, and through their
19   respective attorneys of record, that the sentencing hearing set for Monday, March 30, 2020 at
20   10:00 a.m., before the Honorable Dale A. Drozd, be continued to Monday, May 26, 2020 at

21   10:00 a.m.
22          The parties have agreed to continue the sentencing hearing at the request of defense
23   counsel, who is awaiting approval from the State Department for travel to Mexico for mitigation

24   investigation which defense counsel believes is necessary for sentencing. Defense counsel and a
25   defense investigator have applied for official travel to multiple locations in the country of
26   Mexico to meet with witnesses and family members, and to gather records in support of
27   anticipated sentencing arguments. Defense counsel has been advised that it can take as much as
28   six (6) weeks to receive approval for travel abroad, and therefore is unable to schedule travel
 1   prior to March 20, 2020. As of the date of this stipulation, the travel and investigation is

 2   scheduled for March 20-28, 2020, subject to the necessary authorizations.

 3          The parties agree that a sentencing date of May 26, 2020 will allow sufficient time for the

 4   investigation to conclude and for defense counsel to make use of the product of the investigation,

 5   as well as to provide a copy of any information to be used at sentencing to the government and

 6   the probation officer charged with the preparation of the presentence report. Accordingly, a

 7   continuance to May 26, 2020 is requested by the parties.

 8                                                 Respectfully submitted,

 9                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
10
11   DATED: February 15, 2020                      /s/ Megan T. Hopkins
                                                   MEGAN T. HOPKINS
12                                                 Assistant Federal Defender
                                                   Attorney for Defendant
13                                                 LUIS GERARDO ARELLANO-CARRIZOSA

14
                                                   MCGREGOR SCOTT
15                                                 United States Attorney

16
     DATED: February 15, 2020                      /s/ Angela Scott
17                                                 ANGELA SCOTT
                                                   Assistant U.S. Attorney
18                                                 Attorney for Plaintiff

19
20
                                                 ORDER
21
            GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the sentencing hearing
22
     set for Monday, March 30, 2020, before the Honorable Dale A. Drozd, be continued to Tuesday,
23
     May 26, 2020 at 10:00 a.m.
24
25   IT IS SO ORDERED.

26      Dated:     February 18, 2020
27                                                      UNITED STATES DISTRICT JUDGE

28


                                                      -2-
